       Case 2:19-cv-00368 Document 1 Filed on 12/06/19 in TXSD Page 1 of 6




                            UNITED STATES DISTRICT COURT

                             SOUTHERN DISTRICT OF TEXAS



MARTIN ENERGY SERVICES LLC

VERSUS                                             CIVIL ACTION NO. ___________

M/V BARBARA E. BOUCHARD, bearing                   IN ADMIRALTY,
Official No. 981712, her tackle, furniture,        F.R.C.P. 9(h) AND RULE C
apparel, appurtenances, etc., in rem, and
BOUCHARD TRANSPORTATION CO.,
INC., in personam



                                  VERIFIED COMPLAINT

TO THE HONORABLE JUDGES OF THE SOUTHERN DISTRICT OF TEXAS:

         NOW INTO COURT, through undersigned counsel, comes complainant, Martin Energy

Services LLC, and for its Verified Complaint against the M/V BARBARA E. BOUCHARD,

bearing Official No. 981712, her tackle, furniture, apparel, appurtenances, etc., in rem (“the

Vessel”), and Bouchard Transportation Co., Inc., in personam, stating an admiralty and maritime

claim within this Honorable Court’s admiralty and maritime jurisdiction in accordance with Rule

9(h) of the Federal Rules of Civil Procedure and Rule C of the Supplemental Rules for Certain

Admiralty and Maritime Claims, with respect, alleges upon information and belief as follows:

                                              I.

                              JURISDICTION AND PARTIES

         1.    Jurisdiction is proper in accordance with 28 U.S.C. §1333, Rule 9(h) of the

Federal Rules of Civil Procedure, and Rule C of the Supplemental Rules for Certain Admiralty




{N3925367.1}
       Case 2:19-cv-00368 Document 1 Filed on 12/06/19 in TXSD Page 2 of 6




and Maritime Claims.      Venue is also proper in this district in accordance with 28 U.S.C.

§1391(b)(2) and (d) and Rule C of the Supplemental Rules for Certain Admiralty and Maritime

Claims.

         2.    At all material times, plaintiff, Martin Energy Services LLC (hereinafter referred

to as “Martin Energy”) was and now is a limited liability company organized under the laws of

the State of Alabama with its principal place of business in Texas, and is doing business within

the jurisdiction of this Honorable Court.

         3.    At all material times, defendant, the Vessel, M/V BARBARA E. BOUCHARD,

bearing Official No. 981712, was and still is tug. The in rem defendant vessel is now or will

during the pendency of this lawsuit be, upon the navigable waters of Texas, within this district

and within the jurisdiction of this Honorable Court.

         4.    Upon information and belief, defendant, Bouchard Transportation Co., Inc.

(hereinafter referred to as “Bouchard”) was and now is a Delaware corporation with its principal

place of business in New York, and is doing business within the jurisdiction of this Honorable

Court and, at all material times, was and is the registered owner of the Vessel.

                                                II.

                                     FACTS AND CLAIMS

         5.    Bouchard engaged Martin Energy for the provision of certain necessaries

provided to the Vessel on July 28, August 10, and September 12, 2019, including delivery of

diesel fuel, water, and other necessaries, and disposal of waste, all of which services were

essential to and necessary for the operation of the Vessel and accomplishment of its mission.




{N3925367.1}
                                                 2
        Case 2:19-cv-00368 Document 1 Filed on 12/06/19 in TXSD Page 3 of 6




(See Invoice Nos. 592623, 599314, and 617800 for services rendered and associated tickets

attached hereto as Exhibit “A”).

         6.    The cost of such necessary services amounted to $209,062.97. (Exhibit “A”).

         7.    Pursuant to Martin Energy’s General Terms and Conditions, as incorporated and

referenced in the invoice for these services and the terms of the invoice itself (Exhibit “A”),

Bouchard was required to remit payment on the invoices “within thirty (30) days of the date of

the invoice.” (See “General Terms and Conditions” attached hereto as Exhibit “B”).

         8.    The General Terms and Conditions also provide that Martin Energy can “impose

a late payment charge at the rate equal to or lesser of 1.5% per month (which is an annual

percentage rate of 18%) or the maximum rate permitted by applicable law.” (Exhibit “B,” ¶ 1).

The agreement provides that Bouchard shall also “be liable for all costs and expenses incurred in

connection with the collection of [Bouchard’s] account(s), including court costs, collection

agency fees and reasonable attorney’s fees.” (Id.).

         9.    Despite demand, Bouchard failed to remit payment in the amounts owed pursuant

to the Invoice for the materials and services provided to the Vessel by Martin Energy. (Exhibit

“A”).    Accordingly, under the General Terms and Conditions, Martin Energy is entitled to all

costs and expenses, including reasonable attorney’s fees, for the prosecution of this lawsuit.

         10.   Despite numerous amicable demands and upon notice of monies owed by

Bouchard and/or the Vessel and requests for payment of the aforementioned charges, the debt

has not been paid. Bouchard is justly indebted to Martin Energy for the damages as aforesaid

and as to be shown more particularly at trial.




{N3925367.1}
                                                 3
       Case 2:19-cv-00368 Document 1 Filed on 12/06/19 in TXSD Page 4 of 6




         11.   Martin Energy is also entitled to a maritime lien against the Vessel, and is legally

entitled to seize said Vessel pursuant to its rights under the general maritime law and admiralty

laws of the United States and have it sold to satisfy any judgment which might be rendered in

this matter. Martin Energy provided goods and services for the Vessel on the order of the owner

or a person authorized by the owner, which services and personnel constitute necessaries under

the Federal Maritime Lien Act, 46 U.S.C. §31342 as defined in 46 U.S.C. §31301. Alternatively,

Martin Energy is entitled to a maritime lien against the Vessel as a result of the breach of the

General Terms and Conditions, a maritime contract.

         12.   Martin Energy further requests that all expenses incurred in the safekeeping of the

Vessel be declared to be custodia legis expenses, including but not limited to all expenses

associated with docking the Vessel and maintaining the state of the Vessel following arrest, and

that such expenses be paid prior to the release of the Vessel or distribution of proceeds of its sale.

         13.   Martin Energy reserves the right to amend any article of this Verified Complaint

as facts become better known.

         14.   In accordance with applicable Local Admiralty Rules, Martin Energy agrees to

hold harmless and indemnify the U.S. Marshal and all of its deputies for any and all liabilities as

a result of seizing the aforesaid property.

         WHEREFORE, complainant, Martin Energy prays:

         1.    For judgment in personam against defendant, Bouchard with interest at the

               contractually-agreed     rate   and/or   pre-judgment     interest,   expenses,

               attorney’s fees and costs;




{N3925367.1}
                                                  4
       Case 2:19-cv-00368 Document 1 Filed on 12/06/19 in TXSD Page 5 of 6




         2.    For process in rem pursuant to Rule C of the Supplemental Rules for

               Certain Admiralty and Maritime Claims of the Federal Rules of Civil

               Procedure be issued by the Court against the M/V BARBARA E.

               BOUCHARD, bearing Official No. 981712, her tackle, furniture, apparel,

               appurtenances, etc., and that all persons having a claim and interest therein

               be cited to appear herein and answer, under oath, all and singular matters

               aforesaid, and   that the M/V BARBARA E. BOUCHARD be seized,

               condemned and sold to satisfy all amounts owed to Martin Energy, as set

               forth herein;

         3.    For Judgment in rem, against the M/V BARBARA E. BOUCHARD in the

               full amount due as set forth herein, including pre-judgment interest, costs,

               seizure expenses and all attorney’s fees;

         4.    That any property arrested in this proceeding be sold under the direction of

               this Court and that the proceeds of the sale be brought into the Court to

               satisfy all monies owed to Martin Energy as set forth herein;

         5.    That defendants be cited to appear and answer the matters aforesaid; and

         6.    That this Honorable Court grant plaintiff such other and further relief

               which it may deem just and proper.




{N3925367.1}
                                                5
       Case 2:19-cv-00368 Document 1 Filed on 12/06/19 in TXSD Page 6 of 6




                                     Respectfully submitted,

                                     ___/s/ Jeanne L. Amy __ ___________________
                                     GRADY S. HURLEY (La. Bar #13913)
                                     JEANNE L. AMY (La. Bar #37012)
                                     (S.D. Tex. Bar No. 3335049)
                                     JONES WALKER LLP
                                     201 St. Charles Avenue - 48th Floor
                                     New Orleans, Louisiana 70170-5100
                                     Telephone:     (504) 582-8224
                                     Facsimile:     (504) 589-8224
                                     Email: ghurley@joneswalker.com
                                             jamy@joneswalker.com

                                     AND

                                     ___/s/ Megan Young-John___________________
                                     CINDY MATHERNE MULLER
                                     (Texas Bar No. 24059040)
                                     MEGAN YOUNG-JOHN
                                     (Texas Bar No. 24088700)
                                     JONES WALKER LLP
                                     811 Main Street, Suite 2900
                                     Houston, Texas 77002
                                     Telephone:    (713) 437-1800
                                     Fax:          (713) 437-1810
                                     Email:        cmuller@joneswalker.com
                                                   myoungjohn@joneswalker.com


                                     Counsel for Martin Energy Services LLC




{N3925367.1}
                                        6
